Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith Roberson on August 1, 2022.

The application has been amended as follows: 
16.	(Currently Amended)  The method of claim 15 
17. 	(Currently Amended)  The method of claim 15 print engine as in step (c), transports the fixture from the print engine to the fluid processing station as in step (d), and loads the fixture into the fluid processing station as in step (e).
18. 	(Currently Amended)  The method of claim 15  injected in step (f) is one of a liquid cleaning solvent, a gas for drying, a build material, an etchant, a liquid containing a coating agent for coating an inside surface, and a liquid for partially melting an inside surface.
19. 	(Currently Amended)  The method of claim 15 
20. 	(Currently Amended)  The method of claim 19 
21. 	(Currently Amended)  The method of claim 19 
22. 	(Currently Amended)  The method of claim 15 
23. 	(Currently Amended)  The method of claim 22 
(g) unloading the fixture from the wash station;
(h) transporting the fixture to the drying station;
(i) coupling the gas injector to the first fluid conduit; and 
(j) operate the gas pressure source to flush gas through the internal cavity to remove solvent from the internal cavity.
24.	(Currently Amended) A method of manufacturing a three dimensional article using a three dimensional printing system having a vessel containing photocurable resin, a light engine, a movement mechanism, a fluid processing station with an injector port coupled to a fluid source, a fixture having a lower facephotocurable resin; (b) operating the light engine and the movement mechanism to form a three dimensional article of manufacture onto the lower face of the fixture, the three dimensional article of manufacture having an inside surface that defines an internal cavity, an inlet port that couples the internal cavity to the first fluid conduit of the fixture and an exit port that couples the internal cavity to an external portion of the three dimensional article of manufacture; (c) operating the transport mechanism to transfer the fixture with the attached three dimensional article of manufacture to the fluid processing station; (d) coupling the fluid injector port of the fluid processing station to the first fluid conduit of the fixture; (e) operating the fluid source to inject fluid out of the fluid injector port, through the first fluid conduit and the inlet port, and to the internal cavity
25. 	(Currently Amended)  The method of claim 24  injected in step (e) is one of a liquid cleaning solvent, a gas for drying, a build material, an etchant, a liquid containing a coating agent for coating an inside surface, and a liquid for partially melting an inside surface.
26. 	(Currently Amended)  The method of claim 24 
27. 	(Currently Amended)  The method of claim 26 
28. 	(Currently Amended)  The method of claim 26 
29. 	(Currently Amended)  The method of claim 24 
30. 	(Currently Amended)  The method of claim 29 
operating the transport mechanism to transfer the fixture from the wash station to the drying station which includes a gas injector coupled to a gas pressure source;
coupling the gas injector to the first fluid conduit; and
operating the gas pressure source to flush gas through the internal cavity to remove residual solvent from the internal cavity.
Reasons for Allowance
Claims 15-30 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 15 recites, a “method of manufacturing a three dimensional article using a three dimensional printing system including a print engine and a fluid processing station that is physically separate from the print engine comprising: (a) loading a fixture into the print engine, the fixture defining a fluid conduit; (b) operating the print engine to form the three dimensional article onto a surface of the fixture, the three dimensional article defining: an internal cavity; an inlet port coupling the fluid conduit of the fixture to the internal cavity; and a fluid outlet coupling the internal cavity to an external portion of the internal cavity; (c) unloading the fixture from the print engine; (d) transporting the fixture from the print engine to the fluid processing station, the fluid processing station including a fluid injector port coupled to a fluid source; (e) loading the fixture into the fluid processing station and fluidically coupling the fluid injector port to the fluid conduit of the fixture; (f) operating the fluid source to inject fluid out the fluid injector port, through the inlet port, and into the internal cavity."
Claim 24 recites, a “method of manufacturing a three dimensional article using a three dimensional printing system having a vessel containing photocurable resin, a light engine, a movement mechanism, a fluid processing station with an injector port coupled to a fluid source, a fixture having a lower face and a first fluid conduit coupled to the lower face, and a transport mechanism comprising: (a) positioning the lower face of the fixture within the photocurable resin; (b) operating the light engine and the movement mechanism to form a three dimensional article of manufacture onto the lower face of the fixture, the three dimensional article of manufacture having an inside surface that defines an internal cavity, an inlet port that couples the internal cavity to the first fluid conduit of the fixture and an exit port that couples the internal cavity to an external portion of the three dimensional article of manufacture; (c) operating the transport mechanism to transfer the fixture with the attached three dimensional article of manufacture to the fluid processing station; (d) coupling the fluid injector port of the fluid processing station to the first fluid conduit of the fixture; (e) operating the fluid source to inject fluid out of the fluid injector port, through the first fluid conduit and the inlet port, and to the internal cavity."
While Desimone (WO 2015/142546) does disclose a flushing process, it is during construction of the object. Accordingly, it is not enough to modify Desimone to perform cleaning at a different location and a transport mechanism to effect that cleaning, the modification must further include post-construction flushing of the internal cavity by passing fluid through the fixture. Neither Desimone nor Chen (US 2015/0165695) teach such cleaning. Separately, the fluid in [0032] of Bredemeyer (US 2016/0354981) builds objects in the next stage of hybrid manufacturing. The 3D printed molds of Bredemeyer are dissolved by solvent ([0049]).
Pfefferkorn (US 2021/0129425) teaches rinsing channels in a selective laser sintering system, but does not teach doing so through conduits in a fixture on which the object was additively manufactured. Marchione (US 2018/0001236) similarly rinses channels in a post-processing step, but does not have any relevant teachings regarding a fixture.
Dore (US 2016/0074911) teaches blowing compressed hot air through capillaries in the printed object, but does not teach doing so through conduits in a fixture on which the object was additively manufactured.
Twelves (US 2015/0336233) teaches circulating fluid through channels in an additively manufactured object through conduits in casing 46 of fixture 44, but Twelves does not teach additively manufacturing the object while attached to fixture 44 and moving fixture 44 with the object for the post-processing washing.
Modifying Desimone in view of Twelves does not properly remedy the deficiencies of Desimone. By the nature of the manufacturing of Desimone, the channels are cleared by the fluid passing through during fabrication. Further, fixture 18 or 18’ of Desimone and fixture 44 of Twelves would not be compatible. The casing 46 of Twelves would inhibit fabricating the object in the method of Desimone.
The limitations of claims 15 or 24 are not taught by the available prior art, either in combination with the cited references or based on different references.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beckwith (US 2019/0329250; US 11,278,885) provides pertinent teachings but the references are not prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           

/NIKI BAKHTIARI/             Primary Examiner, Art Unit 1726